Title: To James Madison from Arthur Campbell, 25 January 1802
From: Campbell, Arthur
To: Madison, James


Dear sir
Washington County Jany. 25. 180⟨2⟩
I take the liberty to introduce to your notice, a Mr. Hargrove of the City of Baltimore, lately known as the Editor of a publication entitled the Temple of Truth. He is lately from misfortunes, become rathe⟨r⟩ straitned in his circumstances, and woul⟨d⟩ now be glad of accepting some public employment in the City he lives, that may be in the gift of the President or the heads of some of the Departments. I might mention to you one circumstance that would excuse this application in his behalf; He was a zealous labourer in 1800 to bring about the presen⟨t⟩ pleasing order of things, as some of the Baltimore printers can evince. But what will go farther he is an honest Man, of strict integrety. He may be something eccentric in his religious tenets, but his notions on that subject will be a security for his honesty. For my own part, I value original geniuses, that dare to think, and speak, different from the multitude, if they believe truth to be on their side. Thus our worthy President, dared to be something else, than a servile imitator of European customs, and thus he elevates the character of his Countrymen.
To be plain, I wish to see Mr. Hargrove holpen, in order to be useful in life, and I wish it to come from the President more than from any one else, for a weighty reason, that he may be known to countenance a Man, who professes to be a Champion for True Christianity. I believe an humble place would be accepted, in either the Post-Office Department, or that of the Revenue, that would bring in about one thousand Dollars annually. I write these lines without his knowlege and if the boon reaches him before the last of March, it will give great joy, to a small helpless family, and I think a very worthy Man. I am Sir, with Respect your most obedient servt.
Arthur Campbell
 

   RC (DLC). RC broken along one edge.


   Between August and October 1801, John Hargrove, pastor of the New Jerusalem Church in Baltimore, published twelve issues of The Temple of Truth; or, A Vindication of Various Passages and Doctrines of the Holy Scriptures … (Baltimore, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1391) in reaction to two lectures delivered in Baltimore by the deist Elihu Palmer and to the New York Deistical Society’s newspaper, The Temple of Reason (Roderick S. French, “Elihu Palmer, Radical Deist, Radical Republican: A Reconsideration of American Free Thought,” Studies in Eighteenth-Century Culture, 8 [1979]: 95, 106 n. 26).


   Campbell had already written to JM concerning Hargrove in March 1801. There is no evidence that Hargrove ever received an appointment, although Jefferson later attended a sermon he delivered at the Capitol on 26 Dec. 1802 (see Campbell to JM, 23 Mar. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:34–35; The Substance of a Sermon, on the Leading Doctrines of the New Jerusalem Church [Baltimore, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 4337]).

